Citation Nr: 1718477	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-39 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include
posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Accredited Representative


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to September 1972.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from March 2010 and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

In May 2014, the Veteran testified before the undersigned at the Detroit RO.  A transcript of the hearing is of record.

In February 2015, the Board remanded the appeal for further development.

In October 2016, the Veteran's representative submitted a hearing request and a Privacy Act request.  However, in February 2017, the Veteran submitted a statement asking that the Privacy Act request, and any other outstanding requests,  made by his representative, be cancelled.  Accordingly, the Board deems that there are no outstanding Privacy Act or hearing requests. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. 

During the course of the Veteran's claim, a claim for TDIU was considered and denied by the RO in a November 2011 rating decision.  The Veteran has not appealed such decision.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran had no worse than Level I hearing in the right ear and no worse than Level II hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 38 C.F.R. §§ 3.102,  3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran nor his representative in this case have not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Furthermore, Board finds there has been substantial compliance with the Board's February 2015 remand directives and no further action in this regard is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, the Veteran's hearing loss claim was remanded to afford him a current VA audiological examination-the aforementioned April 2016 VA audiological examination.  Therefore, the Board finds that there has been substantial compliance with its February 2015 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, effective July 7, 2009.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

The Veteran underwent a VA audiological examination in February 2010.  He reported difficulty understanding speech in group conversations and that he does not like to socialize because of his hearing loss.  Per the Veteran's spouse, he also misinterprets things and listens to the television at a loud volume.  The following pure tone thresholds, measured in decibels, were noted:

Hertz	1,000	2,000	3,000	4,000	Avg.
Right	20	35	65	70	47.5
Left	 	20	35	65	75	48.75

Word recognition testing revealed speech recognition ability of 94 percent in the right ear and 90 percent in the left ear.  No exceptional pattern of hearing loss was demonstrated.  These audiometry test results equate to Level I hearing in the right and Level II hearing in the left ear.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in one ear and Level II hearing in the other ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.

The Veteran again underwent an audiological examination in May 2011.  The examiner noted that the Veteran was able to communicate well at low conversation levels, and found that such disability did not impact the ordinary conditions of his daily life, including the ability to work.  The Veteran reported difficulty hearing in crowds and noise, and stated that he does not wear his hearing aids because they increase his panic attacks.  The following pure tone thresholds, measured in decibels, were recorded:

Hertz	1,000	2,000	3,000	4,000	Avg.
Right	10	40	65	70	46.25
Left	 	20	35	65	70	47.5

Word recognition testing revealed speech recognition ability of 96 percent, bilaterally.  No exceptional pattern of hearing loss was demonstrated.  These audiometry test results equate to Level I hearing in the right and Level I hearing in the left ear.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in one ear and Level I hearing in the other ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.

During the May 2014 hearing, the Veteran testified that he has difficulty catching people's names and that he believes his hearing loss had worsened.  He also reiterated that he does not wear his hearing aids, stating that they aggravate his panic attacks because, "they escalate my hearing to a point that I've never had since I've been out [of service]."

He again underwent a VA examination in April 2016.  Regarding the functional impact of the Veteran's hearing loss, the examiner found that his hearing loss did  impact ordinary conditions of daily life, including ability to work, as the Veteran reported that there was a significant difference in hearing with hearing aids versus without hearing aids.  The following pure tone thresholds, measured in decibels, were recorded:

Hertz	1,000	2,000	3,000	4,000	Avg.
Right	20	40	65	70	49
Left	 	20	35	60	70	46

Word recognition testing revealed speech recognition ability of 94 percent, bilaterally.  No exceptional pattern of hearing loss was demonstrated.  These audiometry test results equate to Level I hearing in the right and Level I hearing in the left ear.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in one ear and Level I hearing in the other ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms, is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges that the Veteran believes his hearing loss is severe enough to justify a compensable rating.  Even after considering such contentions, the Board finds that the criteria for a compensable rating are not met. See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

With respect to functional impairment due to social isolation (interpreted from the Veteran's comment that he does not like to socialize due to his difficulty hearing) and panic attacks (which the Veteran reported occur when wearing his hearing aids), these symptoms are not contemplated in the rating schedule as symptoms associated with hearing loss, but are indicated by the rating schedule to be symptoms of a mental disorder, which is a separately compensable disability distinct from hearing impairment (DC 6100) and would be rated in accordance with the schedular criteria for a mental disorder under 38 C.F.R. § 4.130 (2016), provided it is present in the Veteran and determined to be service connected.

Turning to the question of whether symptoms of social isolation and panic attacks are related to the service-connected bilateral hearing loss so as to be considered in determining whether extraschedular referral might be warranted, as there is no competent evidence in the record to suggest that symptoms of social isolation or panic attacks are related to the service-connected bilateral hearing loss, the Board is precluded from finding such a relationship exists.  See 38 C.F.R. § 4.14 (2016) ("[T]he use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation. . . [is] to be avoided.").

In order for the Veteran to obtain a separate rating for symptoms of social isolation or panic attacks as a mental disorder, service connection must first be established.  Because these symptoms are not related to the hearing loss, they will not be considered to be functional effects of his hearing loss.  See Doucette v. Shulkin, No. 15-2818 (March 6, 2017).

Since the preponderance of the evidence is against the Veteran's claim for an increased evaluation for his bilateral hearing loss, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.


ORDER

Entitlement to an initial, compensable rating for bilateral hearing loss is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In a July 2009 statement and at his May 2014 hearing before the Board, the
Veteran indicated he received treatment at Allen Park VA Medical Center (VAMC)
for anxiety, headaches, and stomach problems in 1972 upon his return from active
duty.  He stated he was put on Librium, prescribed for anxiety, for two to three
years before he took himself off of it.

The Board remanded his psychiatric claim in order to seek to obtain the Allen Park VA treatment records and to provide him was an adequate psychiatric VA examination and opinion.  In December 2015, search results turned up a November 1986 treatment note showing that the Veteran reported tension headaches and anxiety.  No other Allen Park treatment notes were found.

The was afforded a VA examination in May 2011.  He stated that he had been treated on one occasion in the mid-1990's by a psychiatrist.  The physicians at that time were attempting to find a medical cause for his complaints of nausea and other physical complaints.  Ultimately, they diagnosed an anxiety disorder.  After conducting a thorough examination, the examiner diagnosed anxiety disorder, not otherwise specified.

The Veteran underwent a VA psychiatric examination in April 2016.  The examiner found that the Veteran did not meet the full DSM-5 symptom criteria for a diagnosis of PTSD, but that he did meet the criteria for diagnoses of Other Specified Anxiety Disorder, Panic Disorder with Agoraphobia, and Unspecified Personality Disorder.

The Board notes that personality disorders are not "diseases" for which service connection can be granted, and as a matter of law are not compensable disabilities.  38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  However, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.

The examiner found that such diagnoses were not caused or aggravated by his in-service stressors, stating that, "the Veteran's records consistently indicate that he began experiencing anxiety symptoms in 1994, following his "near death experience while performing the duties of a police officer," which is largely consistent with what he reported in the current interview.  Although he has reported
that he was treated for anxiety at the Allen Park VA hospital following his military service, there are no records at present to corroborate his assertion."

As the November 1986 Allen Park treatment note does show treatment for anxiety prior to the Veteran's noted 1994 stressor, and was not considered by the examiner, the Board finds that an addendum opinion is required.

The Veteran has also stated that he does not wear his hearing aids , as these increase his hearing acuity to the point that he has panic attacks.  This would seem to suggest that his service-connected bilateral hearing loss could be affecting his psychiatric status.  This allegation should be addressed in the addendum as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent, outstanding VA treatment records.

2.  After any outstanding records have been obtained, return the claims file to the VA examiner who conducted the Veteran's November 2016 psychiatric examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the November 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the claims file, to include any newly obtained private or VA treatment records, and, in particular, the November 1986 Allen Park VA treatment note showing treatment for anxiety, the examiner should offer an opinion on the following:

(A) As to each acquired psychiatric disorder diagnosed, the examiner must opine whether it is at least as likely as
not (a 50% or higher degree of probability) that a
diagnosed disorder manifested during, or as the result of, the conceded stressor of active combat service in
Vietnam.

(B) Regarding the Veteran's unspecified personality disorder, the examiner shall opine whether it is as least as likely as not that the Veteran has an acquired psychiatric disorder that is superimposed upon the personality disorder.

The Veteran's post-service treatment in November 1986 for anxiety must be discussed.  Additionally, the Veteran's acknowledged 1988 (brother's death) and 1994 (near death experience while performing the duties of a police officer) post-service stressors must be discussed, and the examiner must address and provide opinions as to whether either or both of these stressors exacerbated an existing
psychiatric disorder, and whether either or both of these stressors caused a diagnosed psychiatric disorder.

C)  The examiner should comment on whether it is at least as likely as not that the Veteran's service-connected hearing loss is in any way causing or aggravating any psychiatric disorder found.

In offering these impressions, the examiner must
concede the Veteran's in-service stressor involving
combat in Vietnam and must consider the Veteran's
competent lay statements regarding the onset and
continuity of his symptomatology, assuming such
statements are credible.

A complete and thorough rationale for all opinions
must be provided.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


